                       Case 3:14-cv-02346-JCS Document 547 Filed 03/12/21 Page 1 of 4



               1      JENNIFER S. ROMANO (SBN 195953)
                      jromano@crowell.com
               2      ANDREW HOLMER (SBN 268864)
                      aholmer@crowell.com
               3      CROWELL & MORING LLP
                      515 South Flower Street, 40th Floor
               4      Los Angeles, California 90071
                      Phone: (213) 622-4750
               5      Fax: (213) 622-2690
               6      THOMAS F. KOEGEL (SBN 125852)
                      tkoegel@crowell.com
               7      NATHANIEL P. BUALAT (SBN 226917)
                      nbualat@crowell.com
               8      CROWELL & MORING LLP
                      3 Embarcadero Center, 26th Floor
               9      San Francisco, California 94111
                      Phone: (415) 986-2800
             10       Fax: (415) 986-2827
             11       APRIL N. ROSS (admitted pro hac vice)
                      aross@crowell.com
             12       CROWELL & MORING LLP
                      1001 Pennsylvania Avenue, N.W.
             13       Washington, D.C. 20004
                      Phone: (202) 624-2500
             14       Fax: (202) 628-5116
             15       Attorneys for Defendant
                      UNITED BEHAVIORAL HEALTH
             16

             17                                     UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA
             18                                        SAN FRANCISCO DIVISION
             19

             20       DAVID WIT, et al.,                           Case No. 14-CV-02346-JCS
                                                                   Related Case No. 14-CV-05337-JCS
             21                             Plaintiffs,
                                                                   DEFENDANT UNITED BEHAVIORAL
             22               v.                                   HEALTH’S UNOPPOSED
                                                                   ADMINISTRATIVE MOTION FOR
             23       UNITED BEHAVIORAL HEALTH,                    LEAVE TO FILE A SUR-REPLY
             24                             Defendant.             Hon. Joseph C. Spero
             25

             26

             27

             28
                                                                             UBH’S UNOPPOSED ADMIN. MOT. FOR LEAVE
                                                                                               TO FILE SUR-REPLY BRIEF;
                                                                            CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
  C ROWELL
                     SFACTIVE-906022106.1
& M ORI NG LLP
ATTO RNEY S AT LAW
                       Case 3:14-cv-02346-JCS Document 547 Filed 03/12/21 Page 2 of 4



               1      GARY ALEXANDER, et al.,

               2                            Plaintiffs,

               3              v.

               4      UNITED BEHAVIORAL HEALTH,

               5                            Defendant.

               6

               7

               8

               9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                                                                     UBH’S UNOPPOSED ADMIN. MOT. FOR LEAVE
  C ROWELL                                                                             TO FILE SUR-REPLY BRIEF;
& M ORI NG LLP                                                      CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
ATTO RNEY S AT LAW
                     SFACTIVE-906022106.1
       Case 3:14-cv-02346-JCS Document 547 Filed 03/12/21 Page 3 of 4



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2           Pursuant to Civil Local Rule 7-11 and the Court’s February 21, 2021 Order Granting

 3   Stipulation Extending Briefing Schedule for Plaintiffs’ Motion for Attorneys’ Fees and Expenses,

 4   Defendant United Behavioral Health (“UBH”) hereby moves for leave to file a Sur-Reply in

 5   opposition to Plaintiffs’ Motion for Attorneys’ Fees and Expenses. (ECF No 543.) Specifically,

 6   UBH seeks to file a Sur-Reply on or before March 22, 2021 to address Plaintiffs’ request for

 7   expenses based on the approximately 7,100 pages of evidence submitted by Plaintiffs with their

 8   Reply Brief in support of their Motion for Attorneys’ Fees and Expenses. Plaintiffs do not oppose

 9   UBH’s request or the relief sought herein.

10           Courts regularly grant leave to file sur-replies under such circumstances. “If a party raises

11   a new argument or presents new evidence in a reply brief, a court may consider these matters only

12   if the adverse party is given an opportunity to respond.” See Banga v. Experian Info. Sols., Inc.,

13   No. C 09-04867 SBA, 2013 WL 5539690, at *3 (N.D. Cal. Sept. 30, 2013). Accordingly,

14   “[s]urreplies are often granted when a new argument or new evidence is presented in a reply

15   brief,” especially where “the content of the Surreply is discrete and will not necessitate further

16   briefing.” S.E.C. v. Goldstone, No. CIV 12-0257 JB/LFG, 2014 WL 6065611, at *2 (D.N.M.

17   Nov. 4, 2014); see also Clark v. Bumbo Int’l Tr., No. 15 C 2725, 2017 WL 3704825, at *3 n.5

18   (N.D. Ill. Aug. 28, 2017) (“Because the surreply is brief, confined to the two discrete issues, and

19   responds appropriately to the reply, the Court grants Bumbo’s motion for leave to file the

20   surreply.”). Compare id., with In re Dairy Farmers of Am., Inc., 80 F. Supp. 3d 838, 857–58

21   (N.D. Ill. 2015) (denying leave where the proposed sur-reply simply “respond[ed] (again) to [the

22   defendant’s] core arguments,” “spen[t] seven of the eight pages . . . responding to” those core

23   arguments, and where the defendant “included this argument in its opening brief”).

24           UBH’s proposed Sur-Reply checks all of these boxes. It is undisputed that Plaintiffs

25   submitted voluminous amounts of new evidence with their Reply brief. (See ECF No. 542.) UBH

26   has not yet had a fair opportunity to address this new evidence and related arguments. UBH will

27   be prejudiced if the Court considers this evidence without affording UBH the chance to respond

28   to it. “Such a result would be unfair.” Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996); see
                                                                    UBH’S UNOPPOSED ADMIN. MOT. FOR LEAVE
                                                      -1-                             TO FILE SUR-REPLY BRIEF;
                                                                   CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
     SFACTIVE-906022106.1
       Case 3:14-cv-02346-JCS Document 547 Filed 03/12/21 Page 4 of 4



 1   also United States v. Venture One Mortg. Corp., No. 13-CV-1872 W (JLB), 2015 WL 12532139,

 2   at *2 (S.D. Cal. Feb. 26, 2015) (“If the Court is to consider the new evidence and arguments in

 3   Defendant’s reply brief, it must give Plaintiff an opportunity to respond.”). In light of the

 4   foregoing, UBH respectfully requests that the Court grant UBH leave to file its Sur-Reply on or

 5   before March 22, 2021 to address the new evidence filed in support of Plaintiffs’ request for

 6   expenses.

 7

 8    Dated: March 12, 2021                        CROWELL & MORING LLP
 9                                                 /s/ Jennifer S. Romano
                                                   Jennifer S. Romano
10                                                 Attorneys for UNITED BEHAVIORAL HEALTH
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    UBH’S UNOPPOSED ADMIN. MOT. FOR LEAVE
                                                       -2-                            TO FILE SUR-REPLY BRIEF;
                                                                   CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
     SFACTIVE-906022106.1
